         Case 4:20-cr-00621 Document 7 Filed on 11/23/20 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                         UNITED STATES DISTRICT COURT                             ENTERED
                          SOUTHERN DISTRICT OF TEXAS                          November 23, 2020
                              HOUSTON DIVISION                                 David J. Bradley, Clerk



UNITED STATES OF AMERICA                     §
                                             §
versus                                       §         Criminal No. 4:20−cr−00621
                                             §
Arael Doolittle                              §

                                         ORDER

       In accordance with Federal Rule of Criminal Procedure 5(f), as amended by the Due
Process Protections Act, Pub. L. No. 116-182, 134 Stat. 894 (Oct. 21, 2020), the
Government is hereby ORDERED to comply with the prosecutor's disclosure obligations
under Brady v. Maryland, 373 U.S. 83 (1963), and its progeny. Furthermore, the
Government is hereby notified of potential consequences of violating this order. Potential
consequences include, but are not limited to, the imposition of sanctions such as delaying
trial or other proceedings, excluding evidence, giving adverse jury instructions, granting a
new trial, dismissing the case, or finding the Government in contempt of Court.
      It is so ORDERED.
      SIGNED on November 23, 2020.
